Citation Nr: 9902323	
Decision Date: 01/27/99    Archive Date: 02/01/99

DOCKET NO.  96-03 979	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to waiver of recovery of a loan guaranty 
indebtedness, initially assessed at $15,581.51.


ATTORNEY FOR THE BOARD

J. Johnston, Counsel


INTRODUCTION

The veteran had active service from March 1952 to March 1954.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1991 waiver decision issued 
by the Houston, Texas, Department of Veterans Affairs (VA) 
Regional Office Committee on Waivers and Compromises (RO), 
which denied the veterans application for waiver of 
indebtedness based on a finding that his actions resulting in 
the indebtedness constituted bad faith.  

This case was previously remanded in June 1998 pursuant to 
the veterans request for a video conference hearing which 
had been scheduled at the RO earlier that same month.  He did 
not appear for that hearing but, because there was no 
evidence on file that he elected to have a video hearing in 
lieu of an "in-person" hearing, another hearing was scheduled 
for November 1998 and he was duly notified at his proper 
address.  The veteran again failed to show for the November 
1998 hearing.  Pursuant to 38 C.F.R. § 20.702(d), the case 
will be processed as though the request for a hearing had 
been withdrawn.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been requested or 
obtained.  

2.  There was a default in the veteran's guaranteed loan 
necessitating a foreclosure sale of the subject property 
which resulted in a loan guaranty indebtedness initially 
assessed at $15,581.51.  

3.  The evidence shows that the veteran simply stopped making 
the required monthly mortgage payments for and after 
November 1988 despite the fact that he was financially able 
to do so.  

4.  While the veteran has argued that, after over 11 years of 
ownership, the town home he purchased with a VA guaranteed 
loan became unsafe for habitation, this allegation is not 
substantiated, and his actions in abandoning this home and 
intentionally withholding the required monthly mortgage 
payments objectively demonstrated an unfair dealing by one 
seeking to gain thereby at another's expense with knowledge 
of the likely consequences, and which resulted in a direct 
loss to the Government.  


CONCLUSIONS OF LAW

1.  There was a loss after default in payments on the 
property which constituted security for the loan.  
38 U.S.C.A. §  5302 (West 199); 38 C.F.R. § 1.954(a) (1998).  

2.  The veteran's bad faith conduct causing the loan guaranty 
indebtedness at issue precludes consideration of waiver of 
the indebtedness as a matter of law.  38 U.S.C.A. §  5302 
(West 1991); 38 C.F.R. §§ 1.964, 1.965(b)(2) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran's claim is well grounded within the meaning of 
38 U.S.C.A. §  5107(a) in that it is plausible.  All of the 
facts have been properly developed and no further assistance 
is necessary to comply with the duty to assist.  Id.  

Facts:  In June 1977, the veteran and his spouse acquired the 
subject townhome on [redacted] in [redacted], Texas, for 
the purchase price of $45,150 with an initial payment for 
principle and interest of $347.20 per month.  Thereafter, all 
monthly mortgage payments were apparently made in a 
satisfactory manner until no payment was received for 
November 1988.  

In February 1989, the lender issued a Notice of Default which 
indicated that the veteran had contacted the lender and 
explained that his townhome association had installed new 
roofs on the properties on top of the older existing roofs 
and that the additional weight had caused the walls in his 
unit to buckle and separate.  He argued that it was unsafe to 
live in the subject townhome and that he had moved out.  He 
said he intended to file suit against the townhome 
association and refused to make any payments until this suit 
was settled.  

A handwritten note appended to this notice indicated that the 
veteran had written letters to VA and others regarding his 
concerns about the property.  He specifically reported that 
money was not a cause of the default.  This letter also 
indicated that an agent of the lender had informed him that 
VA did not insure against defects.  He reported that he first 
thought that the foundation slab had cracked but that 
inspectors had later told him that the weight of the second 
roof was solely responsible for structural damages to his 
townhome.  The lender issued a Notice of Intention to 
Foreclose the same month and this notice again documented the 
veteran's refusal to make any payments until a purported 
lawsuit was settled.  

In March 1989, VA posted a letter to the veteran which 
expressed regrets regarding the condition of his home and his 
difficulty in attempting to effect its repair.  However, this 
letter specifically notified the veteran that for each loan 
guaranteed, VA issued a certificate or notification of 
reasonable value which specifically contained language 
reporting that VA did not assume any responsibility for the 
condition of the property and that correction of any defects 
now existing or which might develop later would be the sole 
responsibility of the purchaser.  This letter also informed 
the veteran of the clear consequences of a failure to make 
his required monthly mortgage payments.

An April 1989 appraisal report indicated that appraisers and 
the veteran had inspected the subject townhome.  The report 
indicates that the veteran told the appraisers that he had 
not had a structural inspection performed, apparently either 
before or after he had vacated the premises.  The appraisers 
noted the existence of some separation cracks between bricks 
on the exterior walls (with photos attached), and similar 
damage was noted on two other units but the bricks had been 
pointed and property looks to be in good condition.  It was 
the appraisers considered opinion that to bring the subject 
property to salable condition, it would be necessary to 
point the bricks and fix the [internal] sheetrock cracks.  
It was the appraisers opinion that the subject property could 
be brought to good condition by pointing the brick, sheetrock 
repair and painting, for a total cost of $2,000.00. 

A foreclosure sale was later conducted in June 1989 and, 
after application of all costs and proceeds of the sale, the 
lender submitted a claim under loan guaranty to VA and the VA 
paid this claim which in turn resulted in the initial loan 
guarantee debt of the veteran of $15,581.51.  

In December 1990, the veteran wrote that he had notified both 
the mortgage company and the VA that the house was not safe 
to live in because the walls were cracking and the ceilings 
were coming down.  He acknowledged that VA had informed him 
that VA was not responsible for his difficulties in effecting 
repairs. 

During the pendency of this appeal, the veteran submitted 
statements indicting that requiring recovery of the loan 
guaranty debt would constitute financial hardship.  

Law and Regulation:  A waiver of loan guaranty indebtedness 
may be authorized in a case in which collection of the debt 
would be against equity and good conscience.  38 U.S.C.A. §  
5302(b).  However, in determining whether a waiver of 
indebtedness may be granted, the Board must first address the 
issue of whether fraud, misrepresentation, or bad faith 
exists.  Such a finding precludes consideration of waiver of 
recovery of the debt.  38 C.F.R. § 1.965(b).  Only one of the 
three elements (fraud, misrepresentation, or bad faith) need 
be shown to preclude consideration of waiver of recovery of 
loan guaranty debt.  38 U.S.C.A. § 5302(c).  

"Bad faith," according to the applicable regulation, 
"generally describes unfair or deceptive dealing by one who 
seeks to gain thereby at another's expense" and involves 
conduct which "although not undertaken with actual fraudulent 
intent, is undertaken with intent to seek an unfair 
advantage, with knowledge of the likely consequences."  
38 C.F.R. § 1.965(b)(2); Richards v. Brown, 9 Vet. App. 255 
(1996).  

Analysis:  A clear preponderance of the evidence of record 
objectively demonstrates that the veteran's actions giving 
rise to the loan guaranty indebtedness at issue constitute 
bad faith.  The veteran and his spouse purchased the subject 
home in June 1977 and apparently made all required monthly 
mortgage payments in a timely manner for 11 and one half 
years until the payment due for November 1988 was not made.  
There is no evidence on file nor is there any argument that 
the veteran was unable to make the required monthly mortgage 
payment at the time of default or thereafter.  The veteran 
has specifically written that money was not the problem.  

Instead, the veteran clearly reported that, sometime in 1987, 
his townhome association contracted for the installation of 
new roofs on all of the properties and this installation was 
accomplished by construction on top of the existing roof 
rather than removal of the old roof prior to new roof 
installation.  He reported that, over time, the weight of the 
second roof caused structural damage to his and other 
townhomes in the unit complex including cracks in the walls, 
separation of windows and problems with the ceilings.  He 
said he wrote to VA and the lender and others and requested 
assistance but that none was forthcoming.  He also said he 
contacted an attorney and that he intended to sue the 
townhome association.  Apparently after being unable to 
effect any remedy for the repair of his townhome, the veteran 
simply vacated the premises and ceased making any payments 
due thereon in an effort to force repairs.

In obtaining the VA guaranteed loan, the veteran promised to 
indemnify VA for any loss which might result from a default 
in payments on that loan (and that is the basis of the debt 
which he is now obligated to pay VA).  VA did not assume any 
responsibility for any defects which might later develop.  VA 
clearly explained this to the veteran in a March 1989 letter, 
several months before the subject home was sold pursuant to 
foreclosure.  

The facts provided by the veteran indicate that the damage to 
the subject home was caused by repairs performed 
approximately ten years after it was purchased.  There is no 
evidence or any competent argument that the lender to whom 
the veteran owed his monthly mortgage payment or the VA who 
guaranteed that loan were in any way responsible for the 
purported negligent installation of a roof on the veteran's 
townhome, or for the damages to that home which occurred 
thereafter.  Abandonment of the home and cessation of monthly 
mortgage payments exerted no discernable financial pressure 
on the responsible parties.  Moreover, while the veteran had 
argued that the subject home became unsafe for habitation, 
thus requiring him to vacate the premises (constructive 
eviction), he has submitted only his own unsubstantiated 
opinion of this fact and the April 1989 appraisal report on 
file clearly contradicts such a conclusion.  That report 
indicated that the repairs necessary to bring the subject 
property into good condition would have been cosmetic repair 
of exterior brick, and interior sheetrock and paint of 
approximately $2,000.

The veteran's intentional action in abandoning the property 
and in withholding monthly mortgage payments on the VA 
guaranteed loan at a time when he was financially able to 
make those payments clearly and convincingly demonstrate the 
veteran's intent to seek an unfair advantage of both the 
lender and the Government.  The veterans knowledge of the 
likely consequences may certainly be assumed based upon the 
veteran's own statements of having contacted the lender and 
VA to explain the reasons for his actions.  He was warned of 
the consequences (foreclosure and debt to VA) by VA prior to 
foreclosure.  Absent any evidence to the contrary, an 
individual is presumed to intend the consequences of his 
actions, and all of the evidence on file, including the 
veteran's own written statements, clearly demonstrate that he 
willfully abandoned the subject townhome without making 
payments despite his ability to do so.  These actions 
directly resulted in the foreclosure, and the required 
payment by VA to the lender of the loan guaranty which 
constituted a direct financial loss to the Government of the 
amount at issue in this case.  These actions constituted bad 
faith in the present case in accordance with the laws and 
regulations described above, and bad faith in the creation of 
the loan guaranty indebtedness precludes consideration of 
waiver of that indebtedness as a matter of law.  38 U.S.C.A. 
§  5302; 38 C.F.R. §§ 1.964, 1.965.  


ORDER

Entitlement to waiver of recovery of the loan guaranty 
indebtedness, initially assessed at $15,581.51, is denied.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals


NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.
- 2 -
